375 U.S. 160 (1963)
MEEKER ET UX.
v.
AMBASSADOR OIL CORP.
No. 46.
Supreme Court of United States.
Argued November 19-20, 1963.
Decided December 2, 1963.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
O. R. Adams, Jr. argued the cause for petitioners. With him on the brief was R. F. Deacon Arledge.
C. Harold Thweatt argued the cause for respondent. With him on the brief was Vivian Diffendaffer.
PER CURIAM.
The judgment of the Court of Appeals for the Tenth Circuit is reversed. Beacon Theatres, Inc., v. Westover, 359 U. S. 500; Dairy Queen, Inc., v. Wood, 369 U. S. 469.